Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1, 2, 10, 16-18, 22 and 75 have been amended and claims 9 and 13 canceled as requested in the amendment filed on April 19, 2021. Following the amendment, claims 1-7, 10, 14, 16-18, 22, 59, 60, 67 and 68 and 75 are pending in the instant application.
2.	Claims 59, 60, 67 and 68 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 03, 2020.
3.	Claims 1-7, 10, 14, 16-18, 22 and 75 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on April 19, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claims 1-7, 10, 14, 16-18, 22 and 75, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 is indefinite in step (c), as amended. The metes and bounds of “tuning the contacting of the stimulus with the stimulus-activated opsin polypeptide” without any reference to active, objective and repeatable steps to support the practicing of the “tuning” cannot be determined from the claim or the specification as filed. 
8.	Claim 16, as amended, is grammatically awkward and therefore indefinite. Briefly, it is not obvious what stands for “exposing the subject […] to activate the first cell […] and creates a positive memory engram”. 
9.	Claim 22 stands indefinite for reasons of record in section 9 of Paper mailed on October 19, 2020. 
10.	Claims 2-7, 10, 14, 17, 18 and 75 are indefinite for being dependent from indefinite claim(s).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


11.	Claims 1-7, 10, 14, 16-18, 22 and 75 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 11 of Paper mailed on October 19, 2020.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
At pp. 7-11 of the Response, Applicant traverses the rejection on the premise that the claimed method satisfies the Wands factors and therefore is enabled. Specifically, at pp. 7-8, Applicant explains that the relative level of skill in the relevant art is high, (under “relative skill of those in the art”), and that the process of delivery of polypeptides into a human brain, “expressing in a first cell  in a subject […] a stimulus-activated polypeptide in an amount effective to treat […] PTSD or depression in a subject”, is well established in the art, (under “state of the prior art and predictability of the art”). Applicant cites articles to support the statement. Applicant’s arguments have been fully considered but are not persuasive for the following reasons.
The Examiner does not dispute the argument regarding the high levels of skill of the ordinary worker at the time of filing. However, with respect to Applicant’s second point, the instant specification and the evidence of record do not support Applicant’s argument. First, the specification at p. 33 specifically teaches that “Treatment methods of the invention may include administering to a subject in need of such treatment, a therapeutically effective amount of a vector encoding a fusion protein comprising a light-activated opsin polypeptide to treat the disorder. In certain aspects of the invention, a therapeutically effective amount of a cell that comprises a fusion protein may be administered to a subject in a treatment method of the invention”, emphasis added. See also the text at p. 42, virus constructs and packaging. As fully explained earlier, present claims encompass methods of aiding in the treatment of post-traumatic stress disorder or depression in a subject by expressing a stimulus-activated opsin polypeptide in a cell of a subject, emphasis added, which by broadest reasonable interpretation and in view of the specification, reads on delivery by systemic administration. 
Next, the articles cited by Applicant describe a technique of viral injection into the specific brain areas through a craniotomy, which allows for selective control of genetically targeted neurons. This technique is also described within the instant specification. However, the well-established targeted delivery of opsin polypeptides, as argued by Applicant, does not commensurate with the currently claimed method of treatment of PTSD or depression. In fact, it does not even support the predictability of the first step of the method, which specifically requires “(a) expressing in a first cell in a subject in need of such treatment, a stimulus-activated opsin polypeptide in an amount effective to treat post-traumatic stress disorder (PTSD) or depression in the subject”. The specification describes surgical procedures, viral constructs and packaging, but fails to present any meaningful protocol that explains how to ascertain the effective amount of opsin polypeptide so that PTSD or depression are treated. Therefore, a skilled practitioner would have to resort to a significant amount of undue experimentation to research and discover for himself how to meet claims’ limitations and practice Applicant’s invention.
At pp. 8-9 of the Response, Applicant submits that knowing the structure of opsin polypeptide and knowing how to deliver the polypeptide via intracranial administration supports the predictability in the field of invention (under “nature of invention”). Applicant’s argument has been fully considered but is unpersuasive for reasons filly explained earlier and reasons above. Briefly, present claims are not directed to a method of administering an opsin viral construct into the brain by stereotactic surgery. The claimed subject matter is a method to treat a real life pathology by practicing the steps of expressing an opsin polypeptide in a hippocampal neuron or a BLA neuron in the subject suffering from PTSD or depression in an amount that is effective to treat these diseases; contact the opsin polypeptide with a stimulus suitable to activate it; and tune the process of contacting of the stimulus with the polypeptide to activate a positive memory engram in the subject. The Examiner maintains that description of the structure of an opsin polypeptide and a protocol of delivery of the viral construct comprising the polypeptide into the brain during open skull surgery does not support the predictability of the process, as in claims.  
Applicant argues at pp. 9-11, that the claims have been amended to be limited to only specific neurons, (under “breadth of the claims”). Applicant further submits that, “[T]he results set forth in the application as filed demonstrate successful activation of positive memory engrams by stimulation of the expressed stimulus-activated opsin polypeptide in art-recognized animal models of psychiatric disorders, including evidence that methods of the invention could be used to stimulate engram cells associated with a positive memory for alleviating a subset of depression-related behaviors. […] The experiments and results disclosed in the application as filed support a conclusion that the acute behavioral changes observed reflected the degree to which directly stimulating positive-memory engram-bearing cells might bypass the plasticity that normally takes antidepressants weeks or months to achieve, thereby temporarily suppressing the depression-like state in the animals. It was also demonstrated that the chronic stimulation data supports a conclusion that repeatedly activating dentate gyrus engram cells associated with a positive experience resulted in an enduring reversal of stress-induced behavioral abnormalities and an increase in neurogenesis. The results support a conclusion that direct activation of dentate gyrus engram cells associated with a positive memory offers a potential therapeutic node for alleviating a subset of depression-related behaviors and, more generally, that directly activating endogenous neuronal processes may be an effective means to correct maladaptive behaviors” (under “working examples”). Finally, Applicant explains that, “[T]he application as filed provides extensive guidance through description and also through use of an accepted animal model in experiments that successfully demonstrated activating positive memory engrams using expression of stimulus-activated opsin polypeptides and the use of such methods to aid in treatment of PTSD or depression in the animal models. The guidance provided in the application as filed (see at least pages 55-57) is at least sufficient to permit one skilled in the art reading the application to carry out methods of the invention. The application provides evidence that activating positive memories artificially is sufficient to suppress depression-like behaviors, depression, post-traumatic stress disorder (PTSD), etc. and demonstrates dentate gyrus engram cells as therapeutic nodes for intervening with maladaptive behavioral states. The specification teaches how to perform methods and protocols to express stimulus-activated opsin polypeptides to treat PTSD or depression. One skilled in relevant arts could utilize the teaching in the application as filed and carry out the invention as claimed without undue experimentation”, (under “quantity of experimentation necessary and guidance presented”). Applicant’s arguments have been given full consideration but found to be not persuasive for reasons that follow.
In making a determination of whether the application complies with the enablement requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, each claimed invention must be evaluated to determine whether there is sufficient guidance provided and supported by working examples to inform a skilled artisan how to use the claimed invention without undue experimentation. In the instant case, the instant specification discloses a set of experiments performed using genetically modified mice, which were injected with TRE-ChR2-mCherry plasmids using stereotactic injection, cannulation and fiber optic implantation procedures, pp. 41-43. The mice were further studied using behavioral tests, electrophysiological recordings and immunochemistry to stain the brain tissue, pp. 44-52. However, the specification provides no guidance on how to determine the effective amount of a stimulus-activated opsin polypeptide expressed in a first cell in a subject under treatment, or how to tune the contacting of the stimulus with a stimulus-activated polypeptide so that to activate the existing positive memory engram in the subject and to aid in the treatment of PTSD or depression.
While the skill level in the art is high, the level of predictability is low. In the instant case, the prior art does not teach how to express an opsin polypeptide in a hippocampal neuron of a subject suffering from PTSD or depression in an effective amount to treat PTSD or depression, or how to tune the contacting of opsin and stimulus and affect the existing positive memory, as recited in claims. Granted that a skilled practitioner can practice and discover for himself how to meet the limitations of the claimed methods, however, this by itself represents an undue experimentation which is prohibited under the statute of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
For reasons of record fully explained earlier and reasons above, the rejection is maintained. 

12.	Claims 1-7, 10, 14, 16-18, 22 and 75 stand further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 12 of Paper mailed on October 19, 2020. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant argues at pp. 11-18 of the Response that the specification fully describes the genus of stimulus-activated opsin polypeptides because the art teaches the structure of channelrhodopsin and archaerhodopsin polypeptides. Applicant’s arguments have been given full consideration but found to be not persuasive for the following reasons.
As fully explained earlier, the instant claims encompass stimulus-activated opsin polypeptides. Applicant argues that the structure of channelrhodopsin and archaerhodopsin polypeptides is known, however, these are not the polypeptides recited within the claims and critical for practicing Applicant’s invention. The Examiner maintains that instant specification fails to describe the entire genus of stimulus-activated opsin polypeptides, which are encompassed by the claims, and describes only the preferred embodiments of the genus. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.


Conclusion
13.	No claim is allowed.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

May 17, 2021